Citation Nr: 0816624	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-35 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) for the period of 
time prior to April 14, 2004.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1968 
to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
service connection for PTSD and assigned a 10 percent 
disability rating, effective July 31, 2002, the date of 
receipt of the claim for service connection.  

The issue involving rating the veteran's service-connected 
PTSD is the result of an appeal from the initial disability 
rating assigned.  Accordingly, the entire body of evidence is 
for equal consideration, and consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2007), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

During the pendency of the appeal the RO assigned a 50 
percent disability rating for the veteran's PTSD effective 
April 14, 2004 which was the date of a Compensation and 
Pension examination.  The case was previously before the 
Board in September 2006, when it was remanded for additional 
examination of the veteran and to obtain additional medical 
records.  As a result of this remand, the RO granted an 
increased disability rating of 100 percent for the veteran's 
service-connected PTSD effective April 14, 2004.  
Accordingly, the only issue remaining on appeal is 
entitlement to a disability rating in excess of 10 percent 
for the period of time from July 31, 2002 to April 14, 2004.  
The Board now proceeds with its review of the appeal.  





FINDINGS OF FACT

1.  Prior to December 9, 2003, the veteran's service-
connected PTSD was manifested by:  avoidant behavior, 
nightmares, flashbacks, increased startle response, and a 
Global Assessment of Functioning Scale (GAF) score of 65.

2.  Effective December 9, 2003, the veteran's service-
connected PTSD was manifested by:  nightmares, flashbacks, 
short term memory loss, depressed mood, anxiety, insomnia, 
and a GAF score of 45.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD, for the period of time prior to December 9 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a 100 percent disability rating for 
PTSD, have been met effective December 9, 2003.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claim or service connection for PTSD was 
provided to the veteran in a letter dated August 2002, which 
was prior to the adjudication of the issue.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
July 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability rating upon the grant of service 
connection for PTSD, so these requirements are not applicable 
in the instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for an increased disability rating for his 
service-connected PTSD.  

II.  Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

As noted in the introduction section above, this appeal 
addresses the initial disability rating assigned for the 
veteran's service-connected PTSD upon the award of service 
connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In July 2002, the veteran filed a claim for service 
connection for PTSD.  A June 2003 rating decision granted 
service connection and assigned a 10 percent disability 
rating effective July 31, 2002 which was the date of receipt 
of the claim for service connection.  The veteran disagreed 
with the initial disability rating assigned.  As a result of 
the veteran's appeal an August 2004 rating decision assigned 
"staged" disability ratings for the veteran's service-
connected PTSD.  See  Fenderson v. West, 12 Vet. App. 119 
(1999).  The original 10 percent disability rating was left 
intact.  A 50 percent disability rating was assigned 
effective April 14, 2004.  The veteran contends that his 
service-connected PTSD is more severe than reflected by the 
disability ratings assigned for the periods of time in 
question.  

The case was remanded by the Board in September 2006.  As a 
result of this remand, in a January 2008 rating decision the 
RO granted an increased disability rating of 100 percent for 
the veteran's service-connected PTSD effective April 14, 
2004.  Accordingly, the only issue remaining on appeal is 
entitlement to a disability rating in excess of 10 percent 
for the period of time from July 31, 2002 to April 14, 2004.   

As with all psychiatric disabilities, disability ratings for 
PTSD are assigned under the General Rating Formula for Mental 
Disorders.  A 10 percent disability rating contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

As noted above, the only issue remaining on appeal is 
entitlement to a disability rating in excess of 10 percent 
for the service-connected PTSD for the period of time from 
July 31, 2002 to April 14, 2004.  Review of the evidence 
reveals that very little evidence exists which documents the 
severity of the veteran's PTSD prior to April 2004.  

VA outpatient treatment records dated in August and December 
1993 reveal that the veteran was diagnosed with psychiatric 
symptoms of depression and PTSD.  However, these records are 
dated years before the effective date of service connection 
in 2002 and do not show that the veteran sought any 
continuing treatment for his symptoms, nor do these records 
document any specific level of impairment resulting from the 
veteran's psychiatric disability.  Rather, these records 
identify the presence of psychiatric symptoms and refer the 
veteran for mental health treatment which he apparently never 
followed up with.  

As a result of the veteran's July 2002 claim for service 
connection for PTSD, a VA Compensation and Pension 
examination of the veteran was conducted in March 2003.  The 
veteran reported having sleep disturbance, nightmares, and 
flashbacks to his combat stressors for approximately the 
first decade after he separated from service, but it was 
noted that these symptoms had decreased substantially in 
recent years.  Mental status examination revealed that the 
veteran was oriented with sound thought processes.  Affect 
was tense, irritable, and at time angry.  His mood was 
depressed.  The veteran indicated that he rarely experienced 
nightmares of flashbacks any more.  He did indicate that he 
was easily startled by load noises and he was avoidant of 
stimuli associated with war or combat and avoidant of social 
interaction at times.  The diagnosis was mild PTSD and a GAF 
score of 65 was assigned.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION, American Psychiatric Association (1994) (DSM-IV).  A 
GAF score of 61 to 70 is reflective of some mild (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

A December 2003 VA treatment record reveals that psychiatric 
ambulatory care services assessment of the veteran was 
conducted.  He reported having nightmares, flashbacks, short 
term memory loss, depressed mood, anxiety, and insomnia.  
This note indicates that the veteran's psychiatric symptoms 
had recently increased as his physical nonservice connected 
low back disability had increased and rendered him no longer 
able to work.  Mental status examination revealed that the 
veteran was alert and oriented with a dysphoric mood and 
affect.  Mild impairment in short term memory, attention, and 
concentration were noted.  Insight was fair and judgment was 
intact.  The diagnosis was chronic PTSD and a GAF of 45 was 
assigned.  A GAF score of 41 to 50 is defined as reflecting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

The findings from the December 2003 VA psychiatric evaluation 
of the veteran are confirmed by an April 2004 VA Compensation 
and Pension examination and a January 2007 VA Compensation 
and Pension examination.  Specifically, the January 2007 
examination report indicates that the veteran retired from 
employment as a truck driver in January 2004 because of 
nonservice connected physical disabilities and that since 
this retirement "he had a lot of free time on his hands 
[and] his PTSD symptoms started to intensify."  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected PTSD for the period of time prior 
to December 9, 2003.  During this period of time, the only 
evidence of record which documents the severity of the 
veteran's service-connected PTSD is the March 2003 VA 
examination report.  This report indicated very few symptoms 
related to the PTSD.  The examiner indicated that the PTSD 
was mild in nature with little impact on the veteran's social 
and employment interaction.  This exactly matches the 
criteria contemplated by a 10 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The evidence supports the assignment of a 100 percent 
disability rating for the veteran's service-connected PTSD 
effective December 9, 2003.  The December 2003 VA treatment 
record shows a marked increase in the veteran's PTSD symptoms 
upon his retirement from work.  Objective evidence of mild 
impairment in short term memory, attention, and concentration 
were noted.  The diagnosis was chronic PTSD with an assigned 
GAF of 45.  As noted above, a GAF score of 45 reflects 
serious symptoms including serious impairment in social, 
occupational or school functioning such as being unable to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  Accordingly, this is the first 
evidence showing that the veteran met the criteria for a 100 
percent disability rating for his PTSD.  As such, an 
increased disability rating of 100 percent for the veteran's 
service-connected PTSD is assigned effective December 9, 
2003, the date that VA treatment records show an increase in 
the severity his PTSD disability.  It is noted that SSA 
determined the veteran was under disability as of August 13, 
2003, with a primary diagnosis of back disorders and 
secondary diagnosis of anxiety.  The veteran was determined 
to be able to perform at a maximum sedentary work however he 
did not possess any readily transferable work skills at the 
sedentary exertional level.  The claimant was found to be 
under a disability as of August 13, 2003.  None of the 
evidence underlying the grant of SSA benefits demonstrates 
that the veteran was totally disabled as a result of PTSD 
prior to December 9, 2003, and therefore a 100 percent 
evaluation prior to that date is not warranted.  


ORDER

A disability rating in excess of 10 percent for PTSD for the 
period of time prior to December 9, 2003, is denied.  

A 100 percent disability rating for PTSD, is granted, 
effective December 9, 2003, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


